DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 2 limitation, “the current source is replaced by a short circuit,” does not further limit the subject matter of claim 1, but rather it changes the structure, and therefore it is improper.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It appears that claims 7-11 should be dependent on claim 6 and not on claim 1.
Claims 7 and 10 recite the limitation "the second operating point adjustment section".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the first resistor”, "the second resistor”, "the third resistor”, "the fourth resistor”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second operating point adjustment section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second operating point adjustment section" and "the first amplification transistor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the transistors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 5,828,476 ("Bonebright"). 
Regarding claim 1, Bonebright discloses a circuit including a transimpedance amplifier for converting two input currents into two output voltages, comprising 
a first amplifier section (Q1a and RL1a, Fig. 3) including a first input (D1 cathode, Fig. 3) to which a first input voltage is applied (not labelled, but photodiode is biased, therefore there is a voltage applied at D1 cathode, Fig. 3) and into which a first input current (col. 7, lines 55-56, and Fig. 3) flows, and comprising 
a second amplifier section (Q2a and RL2, Fig. 3) including a second input (node connected to cathode of photodiode, Fig. 2) to which a second input voltage is applied (not 
characterized in that the first amplifier section (Q1a and RL1a, Fig. 3) and the second amplifier section (Q2a and RL2, Fig. 3) are connected to a common supply voltage (VDD, Fig. 3), 
the first amplifier section (Q1a and RL1a, Fig. 3) and the second amplifier section (Q2a and RL2, Fig. 3) are connected to a common current source (Q13a, Fig. 3), 
the input (D2 cathode, Fig. 3) to which a first input voltage (not labelled, but photodiode needs to be biased, therefore there is a voltage at D2 cathode, Fig. 3) of the first amplifier section (Q1a and RL1a, Fig. 3) and the input (not labelled, but photodiode needs to be biased, therefore there is a voltage at D2 anode, Fig. 3) of the second amplifier section (Q2a and RL2, Fig. 3) have a different DC voltage (col. 3, line 58), and 
the first amplifier section (Q1a and RL1a, Fig. 32) and the second amplifier section (Q2a and RL2, Fig. 3) are configured in such a way that an output voltage of the first amplifier section (output going into Q3a, Fig. 3) is proportional to the input current of the first amplifier section (col. 3, line 58, also an inherent characteristic of transimpedance amplifiers) and an output voltage of the second amplifier section (output going into Q4a, Fig. 3) is proportional to an input current of the second amplifier section (col. 3, line 58, also an inherent characteristic of transimpedance amplifiers).
Regarding claim 3, Bonebright discloses the circuit as claimed in claim 1, characterized in that the first amplifier section (Q1a and RL1a, Fig. 32) and the second amplifier section (Q2a and RL2, Fig. 3) are configured as a one-stage or multistage transistor arrangement (dual stage, see Figs. 2-4, and col. 6, lines 10-11).
Regarding claim 4, Bonebright discloses the circuit as claimed in claim 1, characterized in that a sensor (D1, Fig. 2 and 3), in particular a photodiode (col. 3, line 50), is connected via a first terminal (cathode, Fig. 3) directly to the first input terminal (Q1a, Fig. 3) of the first amplifier section (Q1a and RL1a, Fig. 3), and via a second terminal (anode, Fig. 3) directly to the second input terminal (Q2a, Fig. 3) of the second amplifier section (Q2a and RL2, Fig. 3).
Regarding claim 5, Bonebright discloses the circuit as claimed in claim 1, characterized in that the first amplifier section (Q1a and RL1a, Fig. 3) and the second amplifier section (Q2a and RL2, Fig. 3) comprise the same transistors and/or the same number of transistors (see Fig. 3).
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 5,345,073 ("Chang").
Regarding claim 1, Chang discloses a circuit including a transimpedance amplifier for converting two input currents into two output voltages, comprising 
a first amplifier section (20, Fig. 2) including a first input (node 15, Fig. 2) to which a first input voltage is applied (not labelled, but photodiode needs to be biased, therefore there is a voltage applied at node 15, Fig. 2) and into which a first input current (iphoto, Fig. 2) flows, and comprising 
a second amplifier section (20’, Fig. 2) including a second input (node connected to cathode of photodiode, Fig. 2) to which a second input voltage is applied (not labelled, but photodiode needs to be biased, therefore there is a voltage applied at the cathode of the photodiode, Fig. 2) and into which a second input current (iphoto, Fig. 2) flows, 

the first amplifier section (20, Fig. 2) and the second amplifier section (20’, Fig. 2) are connected to a common current source (25, Fig. 2), 
the input (node 15, Fig. 2) to which a first input voltage (not labelled, but photodiode needs to be biased, therefore there is a voltage at node 15, Fig. 2) of the first amplifier section (20, Fig. 2) and the input (not labelled, but photodiode needs to be biased, therefore there is a voltage at the cathode of the photodiode, Fig. 2) of the second amplifier section (20’, Fig. 2) have a different DC voltage (Fig. 2, col. 2, line 41, phase shift between the two terminals have different DC voltages as well), and 
the first amplifier section (20, Fig. 2) and the second amplifier section (20’, Fig. 2) are configured in such a way that an output voltage (output voltage at 26, Fig. 2 and node 36, Fig. 3) of the first amplifier section (20, Fig. 2) is proportional to the input current of the first amplifier section (col. 5, lines 31-34) and an output voltage (output voltage at 26’, Fig. 2 and node 35, Figs. 3) of the second amplifier section (20’, Fig. 2) is proportional to an input current of the second amplifier section (col. 5, lines 31-34).
Regarding claim 12, Chang discloses the circuit as claimed in claim 1, characterized in that at output terminals (26, 26’, Fig. 2 corresponding to 35, 36, Fig. 3) of the transimpedance amplifier (31, Fig. 3), a number of amplifier stages (32, 33, Fig. 3) are connected to a positive output terminal (Fig. 3) and to a negative output terminal (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonebright in view of U.S. Patent Publication No. 2018/0123536 ("Souria").
Regarding claim 2, Bonebright discloses the circuit as claimed in claim 1, but does not disclose that the current source is replaced by a short circuit.
However, Souria discloses replacing the current source by a short circuit (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to omit or replace the current source with a short circuit as disclosed by Souria in the device of Bonebright in order to allow for low voltage operation.
Allowable Subject Matter
Claims 6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: a first terminal of the sensor connected to a base terminal of a first amplification transistor arranged in a first current .
Claims 7-11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878     




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878